IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-65,105-01


TEVIN D. ROBERSON, Relator

v.

THE DISTRICT CLERK OF DALLAS COUNTY, Respondent




ON APPLICATION FOR A WRIT OF MANDAMUS
CAUSE NOS. W94-58817-K, W94-39859-K, W94-39860-K, W94-39861-K 
IN CRIMINAL DISTRICT COURT NO. 4 OF DALLAS COUNTY


 The order was delivered per curiam.


O R D E R



 This is an original application for a writ of mandamus.
	Relator contends that he filed applications for writs of habeas corpus in Criminal District
Court No. 4 of Dallas County, but that the applications have not been forwarded to the Court of
Criminal Appeals even though more than thirty-five days have elapsed.  Relator's contentions present
a colorable claim to have prompt resolution of any grounds raised in such an application.
	It is this Court's opinion that additional information is required before a decision can be
reached.  Therefore, the Respondent, District Clerk of Dallas County, is ordered to file with this
Court within thirty days a response by submitting the records on such applications or a copy of a
timely entered orders designating issues to be investigated, see McCree v. Hampton, 824 S.W.2d 578
(Tex. Crim. App. 1992), or by stating the nature of any applications filed by Relator such that they
are not filed pursuant to Article 11.07, § 3, V.A.C.C.P., or that no applications by applicant have
been filed.
	IT IS SO ORDERED this the 12th day of JULY, 2006.
DO NOT PUBLISH